Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONSENT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT As an independent Certified Public Accountant, I hereby consent to the inclusion of my audit report dated April 20, 2009, concerning the financial statements of Berita Capital Corporation in a filing of that company on Form S-1 Amendment No. 1, for the period May 14, 2008 (Date of Inception) to February 28, 2009. I hereby also consent to being named under the caption Experts in the Form S-1 Amendment No. 1. /s/ Robert G. Jeffrey Robert G. Jeffrey Wayne, New Jersey 07470 October 21, 2009 BERITA CONSENT/HD
